 Case 5:21-cv-05104-TLB Document 11           Filed 09/13/21 Page 1 of 1 PageID #: 42




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

GREGG NICHOLAS                                                                PLAINTIFF

V.                             CASE NO. 5:21-CV-5104

SHERIFF RICK EVANS, Madison County,
Arkansas, et al.                                                         DEFENDANTS

                                        ORDER

       Comes on for consideration the Report and Recommendation (Doc. 10) filed in this

case on August 24, 2021, by the Honorable Mark E. Ford, United States Magistrate Judge

for the Western District of Arkansas. Fourteen (14) days have passed without objections

being filed by the parties.

       The Court has reviewed this case and, being well and sufficiently advised, finds as

follows: the Report and Recommendation is proper and should be and hereby is

ADOPTED IN ITS ENTIRETY. Accordingly, for the reasons stated in the Magistrate

Judge’s Report and Recommendation, the case is DISMISSED WITHOUT PREJUDICE

pursuant to 28 U.S.C. § 1915A(b)(1).

       IT IS SO ORDERED on this 13th day of September, 2021.

                                         /s/ Timothy L. Brooks
                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE
